Exhibit 10.1



AGREEMENT BY AND BETWEEN

CommunityBank of Texas, N.A.

Beaumont, Texas

and

AA-SO-2020-40

The Office of the Comptroller of the Currency





CommunityBank of Texas, N.A., Beaumont, Texas (“Bank”) and the Office of the
Comptroller of the Currency (“OCC”) wish to assure the safety and soundness of
the Bank and its compliance with laws and regulations.

The Comptroller of the Currency (“Comptroller”) has identified deficiencies
relating to the Bank’s compliance with Bank Secrecy Act/anti-money laundering
(“BSA/AML”) laws and regulations, including a violation of 12 C.F.R. §
21.21(d)(1) (Internal Control Pillar) and other violations;

Therefore, the OCC, through the duly authorized representative of the
Comptroller, and the Bank, through its duly elected and acting Board of
Directors (“Board”), hereby agree that the Bank shall operate at all times in
compliance with the following:



ARTICLE I



JURISDICTION



(1)The Bank is an “insured depository institution” as that term is defined in 12
U.S.C. § 1813(c)(2).
(2)The Bank is a national banking association within the meaning of 12 U.S.C.
§ 1813(q)(1)(A), and is chartered and examined by the OCC. See 12 U.S.C. § 1 et
seq.
1


--------------------------------------------------------------------------------

(3)The OCC is the “appropriate Federal banking agency” as that term is defined
in 12 U.S.C. § 1813(q).



ARTICLE II



COMPLIANCE COMMITTEE



(1) Within thirty (30) days of the date of this Agreement, the Board shall
appoint a Compliance Committee of at least three (3) members of which a majority
shall be directors who are not employees or officers of the Bank or any of its
subsidiaries or affiliates. The Board shall submit in writing to the Assistant
Deputy Comptroller the names of the members of the Compliance Committee within
ten (10) days of their appointment. In the event of a change of the membership,
the Board shall submit in writing to the Assistant Deputy Comptroller within ten
(10) days the name of any new or resigning committee member. The Compliance
Committee shall monitor and oversee the Bank’s compliance with the provisions of
this Agreement. The Compliance Committee shall meet at least quarterly and
maintain minutes of its meetings.

(2)By July 31, 2020, and thereafter within thirty (30) days after the end of
each quarter, the Compliance Committee shall submit to the Board a written
progress report setting forth in detail:

(a)

a description of the corrective actions needed to achieve compliance with each
Article of this Agreement;

(b)

the specific corrective actions undertaken to comply with each Article of this
Agreement; and

(c)

the results and status of the corrective actions.

2



--------------------------------------------------------------------------------

(3)Upon receiving each written progress report, the Board shall forward a copy
of the report, with any additional comments by the Board, to the Assistant
Deputy Comptroller within ten (10) days of the first Board meeting following the
Board’s receipt of such report.



ARTICLE III



BSA OFFICER AND STAFF



(1)The Board shall ensure that the Bank has a permanent, qualified, and
experienced BSA Officer who shall be vested with sufficient authority, time, and
resources to fulfill the duties and responsibilities of the position and ensure
compliance with the requirements of the Bank Secrecy Act (31 U.S.C. §§ 5311 et.
seq.), the regulations promulgated thereunder at 31 C.F.R. Part 103, 12 C.F.R.
Part 21, Subparts B and C, and the rules and regulations of the Office of
Foreign Assets Control (“OFAC”) (collectively, the “Bank Secrecy Act” or “BSA”).
(2)Within ninety (90) days of the date of this Agreement, the Board shall ensure
that Bank management conducts a formal written assessment of the Bank’s BSA/AML
Department’s organizational structure, and the capabilities and qualifications
of the Bank’s BSA Officer and BSA Department staff to perform present and
anticipated duties, and determine whether changes will be made, including, but
not limited to, the need for additions to the current BSA Department staff. This
assessment shall include, at a minimum:

(a)The BSA/AML Department organizational structure for independent lines of
authority and clearly define the roles and responsibilities of staff and the BSA
Officer;

(b)the adequacy of staffing of the BSA/AML compliance function, including,

(i)the level and scope of responsibilities of the BSA Officer;

3



--------------------------------------------------------------------------------

(ii)the knowledge, skills, and capabilities of the BSA Officer to conduct
assigned responsibilities and ensure the Bank’s compliance with requirements of
the BSA; and

(iii)the number, qualifications, and experience of staff needed to support the
BSA Officer and the Bank’s BSA/AML compliance function, and the level and scope
of responsibilities of any support staff;

(c)the BSA Officer’s reporting structure, stature, authority, time and
resources; and

(d)the Bank’s performance evaluation program that addresses periodic performance
evaluations of staff involved with BSA/AML compliance.

(3)Within sixty (60) days of the assessment under paragraph (2) of this Article,
the Board shall ensure that Bank management implements any changes that are
needed in the Bank’s BSA Officer and supporting staff, including their
responsibilities, authority, structure, independence, competencies, or
capabilities. In particular, the Board shall ensure that Bank management
provides the BSA Officer and supporting staff with sufficient training,
authority, resources, and skill to perform their assigned responsibilities. The
Board shall further ensure that Bank management has the necessary knowledge to
effectively oversee the Bank’s compliance with BSA and that management
information systems are effective.
(4)The Board shall ensure that Bank management periodically (no less than
annually) reviews the adequacy of the Bank’s BSA Officer and supporting staff
and shall document its determination(s) in writing. The periodic reviews shall
consider the factors described in paragraph (2) of this Article.

4



--------------------------------------------------------------------------------

(5)The Board shall ensure that Bank management holds the BSA Officer and
supporting staff accountable for effectively implementing Bank policies and
procedures and fulfilling BSA/AML obligations.



ARTICLE IV



BSA INTERNAL CONTROLS



(1)Within one-hundred and twenty (120) days of the date of this Agreement, the
Board shall ensure the Bank develops, implements, and thereafter adheres to a
written program of policies and procedures to provide for compliance with the
BSA and the appropriate identification and monitoring of transactions that pose
greater than normal risk for compliance with the BSA. This program shall include
the following:

(a)procedures for periodically updating the Bank’s BSA risk assessment to cover
risks associated with current, or subsequently proposed Bank products, services,
transaction types, customers, entities, and geographies served, and including
the dollar volume associated with Bank products, services, customers and
transactions;

(b)procedures to perform mapping of the BSA/AML monitoring systems to ensure all
accounts and transactions are captured for suspicious activity monitoring;

(c)procedures to ensure the usage of appropriate thresholds in the Bank’s
automated monitoring systems to filter accounts and customers for further
monitoring, review, and analysis including:

(i)an analysis of the filtering thresholds established by the Bank;

5


--------------------------------------------------------------------------------

(ii)periodic testing and monitoring of thresholds for their appropriateness to
the Bank’s customer base, products, services, and geographic areas;

(iii)a requirement that any changes to thresholds are approved by the
appropriate Bank committee and periodically reported to the Board, or a
designated committee thereof;

(iv)a requirement that documentation of any changes to the filtering thresholds
is maintained and available to auditors and OCC examiners;

(d)procedures for periodic (no less than annually) independent validation of the
models and filtering thresholds used for the BSA monitoring systems by
conducting above and below the line testing and documenting results in order to
ensure that all accounts and transactions are captured, and the systems are
adequate to detect potentially suspicious activity;

(e)well-defined policies and procedures for investigating and responding to
transactions that have been identified as posing greater than normal risk for
compliance with the BSA, including timely, well-documented disposition of alerts
generated by the automated monitoring systems;

(f)adequate controls and procedures to ensure the adequate and timely filing of
currency transaction reports (“CTRs”) and suspicious activity reports (“SARs”);
and

(g)procedures for performing Customer Due Diligence (“CDD”) as detailed in
Article V of this Agreement.

6



--------------------------------------------------------------------------------

ARTICLE V



CUSTOMER DUE DILIGENCE, ENHANCED DUE DILIGENCE, AND CUSTOMER RISK IDENTIFICATION
PROGRAMS



(1)Within ninety (90) days of the date of this Agreement, the Board shall ensure
the Bank develops appropriate policies and procedures for performing customer
due diligence/enhanced due diligence (“CDD/EDD”) and customer risk
identification processes. CDD/EDD and customer risk identification processes
shall provide for the capture and assessment of sufficient CDD information on
all customers to understand the nature and purpose of the customer in order to
generate a customer risk profile. The Bank should identify those customers that
pose greater than normal risk for compliance with the BSA, including, but not
limited to, money service businesses, payment processors, or cash-intensive
businesses. At a minimum, these policies and procedures must provide for:

(a)the collection of additional information for high-risk customers and/or
products and services, including, but not limited to, expected activity prior to
onboarding such high-risk customers. Refer to the Suspicious Activity Reporting
section of OCC Bulletin 2014-60, “Revised FFIEC BSA/AML Examination Manual”
(“FFIEC BSA/AML Examination Manual”), for guidance;

(b)conducting ongoing monitoring for customer information to reflect changes in
the customer’s behavior, activity profile, derogatory

7


--------------------------------------------------------------------------------

information, or other factors that impact the BSA/AML risk score for the
customer;

(c)collecting additional information on high-risk customers when additional
information is not present in the customers’ files;

(d)a methodology for identifying additional information requirements when
sufficient information is not present in customer files to enable the Bank to
understand the nature and purpose of the customer relationship;

(e)a risk rating methodology to differentiate between lower- and higher-risk
customers based on sufficient BSA/AML risk factors, including the type and
volume of transaction activity, geographies involved, and suspicious activity
monitoring alert and filing history, among others;

(f)processes for conducting and documenting EDD on high-risk accounts, including
ongoing monitoring expectations. The EDD standards must provide Bank management
with a sufficient understanding of anticipated high-risk customer transactions;

(g)periodic review of customer activities by type and volume. The purpose of
these reviews is to determine if the customer's activity is reasonable, CDD
information is current and complete, and the customer risk rating is accurate.
Quality assurance processes must evaluate the accuracy and comprehensiveness of
review documentation. Standards and processes shall be established for elevating
reviews for additional management consideration regarding increased monitoring,
additional due diligence or account closure;

8


--------------------------------------------------------------------------------

(h) periodic reports on all high-risk customers that include:

(i)an assessment of the customer’s operations, BSA/AML risks, and BSA/AML
controls;

(ii)critical analysis of all information in the file, including the
identification of significant disparities, investigation and documentation of
high-risk indicators or potentially suspicious activity, and well-supported
conclusions;

(iii)a comparison of expected, historical, and current activity;

(iv)documentation to support management’s analysis of why the flow of funds is
consistent with the expected activity for the customer and the accounts are
being used as intended; and

(v)supporting documentation used in the analysis, including any specific
transaction reviewed or investigated.

(i)specification of the EDD information that Bank staff must obtain for
high-risk accounts, which among other information shall include:

(i)narrative description of the business operations of complex customer
relationships, such as those with multiple business activities including
obtaining and analyzing financial information to understand the source of funds
and reasonableness of account activity;

(ii)analysis of and conclusions on different types of customer account activity,
such as cash transactions and wire activity, in addition to aggregate account
activity; and

9



--------------------------------------------------------------------------------

(iii)criterion which prompts site visits and financial statements reviews, along
with expectations of the scope, frequency, and documentation of said visits and
financial statement reviews.

(2)The BSA Officer or his/her designee shall review account documentation for
all high-risk customers and the related accounts of those customers at the Bank
to determine whether the account activity is consistent with the customer’s
business and the stated purpose of the account. The frequency of the review
shall be determined by individual customer risk determinations but shall occur
at a minimum on an annual basis. The reviews shall include the requirements
detailed in paragraph (1)(h) of this Article.

ARTICLE VI



BSA/AML AUTOMATED MONITORING SYSTEM



(1)Within ninety (90) days of the date of this Agreement, the Board shall
develop, implement, and thereafter ensure adherence to appropriate policies and
procedures for ensuring that the Bank adequately addresses its model risk
management for any automated suspicious activity monitoring system and provide
for timely and appropriate review and disposition of suspicious activity alerts,
and the timely filing of Suspicious Activity Reports pursuant to 12 C.F.R. §
21.11. Refer to OCC Bulletin 2011-12, “Sound Practices for Model Risk
Management” (April 4, 2011), for guidance. The Board, or Board designated
committee, shall approve these policies.
(2)Within ninety (90) days of the date of this Agreement, the Board shall
provide an evaluation of the Bank's suspicious activity identification processes
to determine the effectiveness and sufficiency of coverage provided. The
evaluation must include an assessment of the capabilities of any surveillance
and transaction monitoring systems used; the scope of

10



--------------------------------------------------------------------------------

coverage provided by the systems; the management of those systems; and
applicable model risk management requirements. The evaluation shall include, but
not be limited to, an assessment of the functionality of all automated
transaction monitoring systems used to determine if the systems are sufficiently
robust to provide for the timely identification of potentially suspicious
activity. A comprehensive listing of weaknesses or deficiencies in the systems
and the risks presented by these deficiencies must be highlighted for Bank
management consideration.
(3)As new surveillance and transaction monitoring systems are implemented, the
Board shall require that the Bank ensure the following:

(a)the integrity of the data input into the suspicious activity monitoring
system, including documentation of the methodology used, the input sources
tested, and other information as necessary;

(b)the system has been sufficiently tailored to the Bank's risk profile and
operations;

(c)the system functionality is being appropriately utilized to address risk or
an explanation for not using functionality is documented in the Bank's policies
and procedures;

(d)the business logic units, parameters, rules or other factors selected for the
automated monitoring system are appropriate and effective in identifying
customer activity that is unreasonable or abnormal given the nature of the
customer's occupation or business and expected activity. In addition, there
shall be:

(i)sufficient management information and metrics to manage and adjust the
system, as necessary including identification of

11


--------------------------------------------------------------------------------

employees responsible for completing SARs, suspect information, the date the
suspicious activity was detected, alert date, alert determination, investigation
received date, time from alert to investigation, the filing deadline, the actual
date of filing, and the date the SAR was reported to Bank management and/or
governance committees;

(ii)sufficient management information and metrics to manage and adjust the
system and surveillance processes, and statistically valid processes to validate
and optimize monitoring system settings and thresholds, and to measure the
effectiveness of the automated system and individual scenarios, where
appropriate;

(e)independent validation of alert triggers, parameters, and other settings.
Refer to OCC Bulletin 2011-12, "Supervisory Guidance on Model Risk Management"
for guidance;

(i)data inputs from all products, services, and transactions;

(ii)evaluating the criteria for identifying potential suspicious activity in all
of these areas to ensure it is effective, appropriate, and comprehensive in the
characteristics used;

(iii)evaluating the appropriateness of thresholds in criteria used to identify
potential suspicious activity by conducting above-the-line and below-the-line
testing and documentation;

(iv)testing that potentially suspicious activity that meets the criteria for
identifying potential suspicious activity correctly generates alerts

12


--------------------------------------------------------------------------------

as intended;

(v)documentation of filtering criteria and thresholds and the appropriateness of
these criteria and thresholds; and

(vi)ensuring that all relevant BSA/AML staff is aware of the criteria included
in the suspicious activity monitoring system’s rules.

(4)At a minimum, the Bank’s implementation of the alert investigation processes
shall ensure the following:

(a)use of an alert scoring methodology to prioritize workflows and facilitate
management of the system;

(b)the adequacy of qualified staffing to investigate and clear alerts;

(c)the accurate and complete information available to analysts working
transaction monitoring alerts and conducting investigations;

(d)the standards for disposition of different types of alerts are reasonable,
communicated in writing to relevant staff, and are adhered to by the alert
investigators;

(e)adequate documentation is maintained to support the disposition of alerts
including the evaluation of source and use of funds and identification of red
flags and inconsistencies in activity;

(f)methods to obtain additional information to investigate potentially
suspicious activity including, if applicable, information from multiple lines of
business a customer transacts with;

(g)disposition of each alert within a reasonable time period after the
generation of the alert and the filing of SARs and follow-up SARs

13


--------------------------------------------------------------------------------

within timeframes specified in applicable rules and regulations;

(h)process to track requests for information including tracking the original
submission and response, and documenting inadequate and untimely responses;

(i)standards that ensure accounts with high volumes of alerts are identified,
elevated and properly categorized as high risk, and subject to EDD and
monitoring;

(j)policies and procedures to outline which customer accounts are exempt from
the alert investigation processes, with a documented rationale for the
exemption;

(k)effective and sustainable quality control processes designed to ensure the
surveillance and transaction monitoring system, alert management processes, and
SAR decisioning and filing are working effectively and according to internal
standards, and include all lines of business;

(l)any backlogs in the suspicious activity monitoring and reporting processes
are promptly reported to Bank management, in writing, for resolution; and

(m)the effectiveness of training for staff involved in the investigation and
clearing alerts, filing of SARs, quality control and assurance processes, and
management of the automated suspicious activity monitoring system.



ARTICLE VII

14



--------------------------------------------------------------------------------

BSA/AML AUDIT



(1)Within sixty (60) days of the date of this Agreement, the Board shall ensure
the Bank adopts, implements, and thereafter adheres to an independent BSA/AML
audit program that includes the minimum requirements for adequate independent
testing. Refer to the FFIEC BSA/AML Examination Manual for guidance. The
independent BSA/AML audit program shall:


(a)test the adequacy of internal controls and determine compliance with the BSA
and its implementing regulations;

(b)connect the audit risk assessment to audit work performed;

(c)provide adequate coverage of all relevant areas of the Bank;

(d)detect irregularities in the Bank’s operations;

(e)clearly communicate the audit scope and controls to be tested;

(f)perform sufficient transaction testing in areas of higher-risk or concern;

(g)evaluate the Bank's adherence to established policies, procedures and risk
tolerance;

(h)validate the Bank’s automated system filters and thresholds for
appropriateness and accuracy;

(i)perform an appropriate level of transaction testing to support audit findings
and conclusions. Transaction testing methodology must be documented in work
papers by including the identification of control population, sample size,
sampling methodology, how the control will be tested, and what constitutes a
successful test; and

(j)clearly identify audit findings, risk rating findings, identify the root
cause of findings and require prompt substantive Bank management response

15


--------------------------------------------------------------------------------

that addresses the identified root cause and follow-up to audit exceptions or
findings.

(2)Within sixty (60) days of the date of this Agreement, the Board shall ensure
that the Bank's audit function is adequately staffed with respect to experience
level, specialty expertise regarding BSA/AML, and number of individuals employed
if the Bank’s internal audit performs the Bank’s independent BSA/AML audit. If
the BSA audit function is outsourced, the Board shall ensure that Bank
management conduct and document appropriate due diligence to ensure the audit
vendor has the expertise, experience, and staffing to review the Bank's BSA/AML
compliance function.
(3)The Board shall ensure that the audit program is independent. The Bank’s
internal audit or the third party responsible for implementing the BSA audit
program described in paragraph (1) of this Article shall report directly to the
Board, or a designated committee of the Board, which shall have the sole power
to direct the audit activities. All reports prepared by the audit staff shall be
filed directly with the Board, or a designated committee thereof, and not
through any intervening party.
(4)All audit reports shall be in writing and supported by adequate work papers,
which must be provided to the Bank. The Bank must document its quality control
review of audit work papers and maintain a record of its review, including a
clear statement on the adequacy of the audit work performed. The audit work
papers must include a planning document that clearly communicates the audit
scope. The audit conclusions must be clearly documented, supported by sufficient
narrative analysis that explains the rationale for such conclusions, and must
include supporting audit procedures.
(5)The Board shall ensure that immediate actions are undertaken to remedy

16



--------------------------------------------------------------------------------

deficiencies cited in audit reports. The Board shall maintain a written record
of its response to audit findings. This record shall include a detailed
narrative of steps the Board has taken to remedy deficiencies and Bank staff
responsible for remedying deficiencies.
(6)The Board, or a designated committee of the Board, shall evaluate the audit
reports of any party providing services to the Bank and shall assess the impact
on the Bank of any audit deficiencies cited in such reports.

ARTICLE VIII



BSA/AML TRAINING



(1)Within ninety (90) days of the date of this Agreement, the Board shall ensure
the Bank develops, implements, and thereafter adheres to a comprehensive
training program for all appropriate Bank employees, including members of the
Board and management, to ensure their awareness of their responsibility for
compliance with the requirements of the BSA; of the Bank’s relevant policies,
procedures, and processes; and of relevant examples of red flags for money
laundering, terrorist financing, and suspicious activity. At a minimum, this
comprehensive training program shall:

(a)provide for more extensive BSA training for all Board members and operational
and supervisory personnel assigned to the Bank’s BSA compliance function.
Training shall specifically address higher risk customers, any new expanded
products, services, or customers;

(b)provide for targeted training for other personnel focusing on the
individual’s specific duties and responsibilities; and

(c)include strategies for mandatory attendance, the frequency of training,
procedures and timing for updating the training program and materials,

17


--------------------------------------------------------------------------------

and the method for delivering training and procedures to ensure employee
training completion is tracked and documented.

ARTICLE IX



SUSPICIOUS ACTIVITY REVIEW “LOOKBACK’



(1)Within thirty (30) days of the date of this Agreement, the Bank shall provide
to the Assistant Deputy Comptroller for no supervisory objection an action plan
(“Action Plan”) to conduct a review of account and transaction activity
(“Lookback”). The scope of the Lookback shall include a review of all worklist
items generated by transaction activity during the period of October 1, 2019
through March 31, 2020. The scope of the Lookback shall also include customer
accounts that were exempted from meeting standard worklist thresholds from
January 1, 2015 through December 31, 2018 which shall encompass an analysis of
all account activity six months prior to the exemption. Upon receipt of no
supervisory objection to the Action Plan, the Bank shall implement the Action
Plan.
(2)The purpose of the Lookback is to determine whether additional SARs should be
filed for any previously unreported suspicious activity, including cases in
which the BSA Officer or BSA staff identified suspicious activity but failed to
support a decision not to file a SAR, to review the quality and accuracy of
previous SAR filings to determine whether corrections or amendments are
necessary to ensure that the suspicious activity identified was accurately
reported in accordance with 12 C.F.R. § 21.11 and to identify any accounts that
represent excessive BSA/AML risk.
(3)Within thirty (30) days of completion of the Lookback, the Board shall ensure
Bank management provides the Board a written report that contains a list of any
SARs that the Bank should file or existing SARs that the Bank should modify to
comply with 12 C.F.R. § 21.11, a list of accounts that represents excessive risk
for BSA/AML compliance, and a

18



--------------------------------------------------------------------------------

conclusion about the effectiveness of the Bank’s suspicious activity monitoring.
This Lookback report should also, among other things, describe:

(a)a summary of the number and types of customers and accounts reviewed;

(b)the number of customers and accounts requiring additional investigation;

(c)the number of customers that warranted SAR filings or modifications of
existing SAR filings; and

(d)the number of customers where the Bank determined not to file a SAR.

(4)Upon receipt of the written report, the Board shall provide a copy of the
written report of findings and recommendations from the Lookback to the
Assistant Deputy Comptroller. The supporting materials and workpapers associated
with the Lookback shall be made available to the OCC upon request.
(5)Based upon the results of the Lookback, the OCC, at its sole discretion, may
expand or broaden the scope of the initial Lookback period. If an additional
lookback period is deemed appropriate, the additional lookback will be completed
in accordance with the requirements of this Article.

ARTICLE X



GENERAL BOARD RESPONSIBILITIES



(1)The Board shall ensure that the Bank has timely adopted and implemented all
corrective actions required by this Agreement, and shall verify that the Bank
adheres to the corrective actions and they are effective in addressing the
Bank’s deficiencies that resulted in this Agreement.
(2)In each instance in which this Agreement imposes responsibilities upon the
Board, it is intended to mean that the Board shall:

19



--------------------------------------------------------------------------------

(a)authorize, direct, and adopt corrective actions on behalf of the Bank as may
be necessary to perform the obligations and undertakings imposed on the Board by
this Agreement;

(b)ensure that the Bank has sufficient processes, management, personnel, control
systems, and corporate and risk governance to implement and adhere to all
provisions of this Agreement;

(c)require that Bank management and personnel have sufficient training and
authority to execute their duties and responsibilities pertaining to or
resulting from this Agreement;

(d)hold Bank management and personnel accountable for executing their duties and
responsibilities pertaining to or resulting from this Agreement;

(e)require appropriate, adequate, and timely reporting to the Board by Bank
management of corrective actions directed by the Board to be taken under the
terms of this Agreement; and

(f)address any noncompliance with corrective actions in a timely and appropriate
manner.

ARTICLE XI

OTHER PROVISIONS

(1)Regarding the effect of this Agreement, and unless the OCC informs the Bank
otherwise in writing with respect to any or all of the subparts below:

(a)pursuant to 12 C.F.R. § 5.3(g)(5), the Bank may be treated as an “eligible
bank” for the purposes of 12 C.F.R. Part 5, subject to the requirements
contained in 12 C.F.R. § 5.3(g)(1)-(4);

20



--------------------------------------------------------------------------------

(b)pursuant to 12 C.F.R. § 5.51(c)(7)(ii), the Bank is not subject to the
restrictions in 12 C.F.R. § 5.51 requiring prior notice to the OCC of changes in
directors and senior executive officers or the limitations on golden parachute
payments set forth in 12 C.F.R. Part 359, subject to the requirements contained
in 12 C.F.R. § 5.51(c)(7)(i), (iii); and

(c)pursuant to 12 C.F.R. § 24.2(e)(4), the Bank may be treated as an “eligible
bank” for the purposes of 12 C.F.R. Part 24, subject to the requirements
contained in 12 C.F.R. § 24(e)(1)-(3).

(2)This Agreement supersedes all prior OCC communications issued pursuant to 12
C.F.R. §§ 5.3(g)(5), 5.51(c)(7)(ii), and 24.2(e)(4).

ARTICLE XII

CLOSING
(1)This Agreement is intended to be, and shall be construed to be, a “written
agreement” within the meaning of 12 U.S.C. § 1818, and expressly does not form,
and may not be construed to form, a contract binding on the United States, the
OCC, or any officer, employee, or agent of the OCC. Notwithstanding the absence
of mutuality of obligation, or of consideration, or of a contract, the OCC may
enforce any of the commitments or obligations herein undertaken by the Bank
under its supervisory powers, including 12 U.S.C. § 1818(b)(1), and not as a
matter of contract law. The Bank expressly acknowledges that neither the Bank
nor the OCC has any intention to enter into a contract. The Bank also expressly
acknowledges that no officer, employee, or agent of the OCC has statutory or
other authority to bind the United States, the U.S. Treasury Department, the
OCC, or any other federal bank regulatory agency or
21


--------------------------------------------------------------------------------

entity, or any officer, employee, or agent of any of those entities to a
contract affecting the OCC’s exercise of its supervisory responsibilities.
(2)This Agreement is effective upon its issuance by the OCC, through the
Comptroller’s duly authorized representative. Except as otherwise expressly
provided herein, all references to “days” in this Agreement shall mean calendar
days and the computation of any period of time imposed by this Agreement shall
not include the date of the act or event that commences the period of time. The
provisions of this Agreement shall remain effective and enforceable except to
the extent that, and until such time as, such provisions are amended, suspended,
waived, or terminated in writing by the OCC, through the Comptroller’s duly
authorized representative. If the Bank seeks an extension, amendment,
suspension, waiver, or termination of any provision of this Agreement, or within
any plan or program submitted pursuant to this Agreement, the Board or a
Board-designee shall submit a written request to the Assistant Deputy
Comptroller asking for relief. Any request submitted pursuant to this paragraph
shall include a statement setting forth in detail the special circumstances that
prevent the Bank from complying with the relevant provision(s) of the Agreement
or plan or program submitted pursuant to this Agreement, and shall be
accompanied by relevant supporting documentation. The OCC’s decision concerning
a request submitted pursuant to this paragraph, which will be communicated to
the Board in writing, is final and not subject to further review.
(3)The Bank will not be deemed to be in compliance with this Agreement until it
has adopted, implemented, and adhered to all of the corrective actions set forth
in each Article of this Agreement; the corrective actions are effective in
addressing the Bank’s deficiencies; and the OCC has verified and validated the
corrective actions. An assessment of the effectiveness of
22


--------------------------------------------------------------------------------

the corrective actions requires sufficient passage of time to demonstrate the
sustained effectiveness of the corrective actions.
(4)Each citation, guidance, or issuance referenced in this Agreement includes
any subsequent citation, guidance, or issuance that replaces, supersedes,
amends, or revises the referenced cited citation, guidance, or issuance.
(5)No separate promise or inducement of any kind has been made by the OCC, or by
its officers, employees, or agents, to cause or induce the Bank to enter into
this Agreement.
(6)All reports, plans, or programs submitted to the OCC pursuant to this
Agreement shall be forwarded, by overnight mail or via email, to the following:

Assistant Deputy Comptroller

Office of the Comptroller of the Currency

Houston Field Office

1301 McKinney Street, Suite 1410

Houston, Texas 77010-3031



(7)The terms of this Agreement, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his duly
authorized representative, has hereunto set his signature on behalf of the
Comptroller.

/s/ David Elsenbrock

David Elsenbrock

Assistant Deputy Comptroller

Houston Field Office



IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of CommunityBank of Texas, N.A. have hereunto set their signatures on
behalf of the Bank.

/s/ Jeff Branick

June 17, 2020

Jeff Branick

Date

23



--------------------------------------------------------------------------------

/s/ James R. Brooks

June 17, 2020

James R. Brooks

Date

/s/ Mick Dubea

June 17, 2020

Mick Dubea

Date

/s/ Mark Fertitta

June 17, 2020

Mark Fertitta

Date

/s/ Robert R. Franklin, Jr.

June 17, 2020

Robert R. Franklin, Jr.

Date

/s/ Michael Havard

June 17, 2020

Michael Havard

Date

/s/ Timothy Horan, Jr.

June 17, 2020

Timothy Horan, Jr.

Date

/s/ Travis Jaggers

June 17, 2020

Travis Jaggers

Date

/s/ Dennis Malloy

June 17, 2020

Dennis Malloy

Date

/s/ Steve McReynolds

June 17, 2020

Steve McReynolds

Date

/s/ Scott Parker

June 17, 2020

Scott Parker

Date









24



--------------------------------------------------------------------------------

/s/ J. Pat Parsons

June 17, 2020

J. Pat Parsons

Date

/s/ Joe Penland, Sr.

June 17, 2020

Joe Penland, Sr.

Date

/s/ Doak C. Procter, III

June 17, 2020

Doak C. Procter, III

Date

/s/ Reagan Reaud

June 17, 2020

Reagan Reaud

Date

/s/ Joseph S. Swinbank

June 17, 2020

Joseph S. Swinbank

Date

/s/ Bart Umphrey

June 17, 2020

Bart Umphrey

Date

/s/ Rickey Williams

June 17, 2020

Rickey Williams

Date

/s/ John Eddie Williams

June 17, 2020

John Eddie Williams

Date

/s/ W.E. Bill Wilson, Jr.

June 17, 2020

W.E. Bill Wilson, Jr.

Date

/s/ Glen W. Morgan

June 17, 2020

Glen W. Morgan

Date

/s/ Tommy W. Lott

June 17, 2020

Tommy W. Lott

Date



25



--------------------------------------------------------------------------------